NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          YVONNE MURPHY HICKMAN,
               Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5134
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00066-EDK, Judge Elaine Kaplan.
                 ______________________

              Decided: November 5, 2015
               ______________________

   YVONNE MURPHY HICKMAN, Glen Burnie, MD, pro se.

    MATTHEW PAUL ROCHE, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., REGINALD T. BLADES, JR.
                ______________________

  Before MOORE, REYNA, and WALLACH, Circuit Judges.
2                                HICKMAN   v. UNITED STATES



PER CURIAM.
    Appellant Yvonne Hickman appeals the final judg-
ment of the United States Court of Federal Claims
(“Claims Court”) dismissing her suit for lack of subject
matter jurisdiction. See Hickman v. United States, 122
Fed. Cl. 645 (2015). For the reasons set forth below, this
court affirms.
                      BACKGROUND
    Ms. Hickman married Nathaniel Hickman on Sep-
tember 10, 2007 in Brunswick, Georgia. Appellee’s App.
26. Mr. Hickman receives disability benefits from the
United States Department of Veterans Affairs (“VA”) for
his service-connected disability resulting from his service
during the conflict in Vietnam. Id. at 27–28.
     In December 2009, the Hickmans separated. Id. at
29. Shortly after the separation, Ms. Hickman filed a
claim for marital apportionment of Mr. Hickman’s bene-
fits. Id. at 11. In April 2010, the VA Regional Office
awarded Ms. Hickman a marital apportionment of $150
per month. Id. at 15.
    In August 2010, Mr. Hickman filed for divorce in the
Superior Court of Glynn County, Georgia. Id. at 29–33.
A final divorce decree was entered on September 13, 2011.
Id. at 36, 38. Ms. Hickman appealed the decree to the
Supreme Court of Georgia, which dismissed the appeal on
September 10, 2012 for failure to follow discretionary
appeal procedures. Id. at 40.
    Prior to the issuance of the divorce decree, Ms. Hick-
man filed a claim with the VA for an increased appor-
tionment of Mr. Hickman’s benefits. Id. at 16. The VA
did not award Ms. Hickman an increase in the marital
apportionment; rather, in light of the divorce decree, the
VA terminated Ms. Hickman’s marital apportionment of
Mr. Hickman’s benefits. Id. at 19.
HICKMAN   v. UNITED STATES                              3



     On October 15, 2012, the VA sent Ms. Hickman a let-
ter informing her of the right to dispute the termination
of her marital apportionment. Id. After Ms. Hickman’s
appeal to the VA Regional Office was denied, id. at 22,
she appealed to the Board of Veterans’ Appeals (“BVA”).
Id. at 23. However, the record does not reflect the dispo-
sition of this appeal. See id. at 8–42; see also Hickman,
122 Fed. Cl. at 648.
     On January 23, 2015, Ms. Hickman filed a Complaint
pro se in the Claims Court against the United States.
Appellee’s App. 8. Ms. Hickman alleged the VA’s termi-
nation of the marital apportionment violated her due
process and equal protection rights under the Fourteenth
Amendment of the Constitution. Id. at 8–9. Ms. Hick-
man also alleged her divorce was the result of fraud and
the VA conspired against her when it terminated her
marital apportionment in light of the divorce decree. Id.
at 9–10. In particular, she contended the VA engaged in
“fraud in misrepresentation and concealment” in continu-
ing to rely on the allegedly fraudulent divorce decree to
deny her VA benefits. Id. at 9. As a result of her alleged
injuries, Ms. Hickman claimed entitlement to
$100,000,000 in damages pursuant to the Federal Tort
Claims Act, 28 U.S.C. §§ 1346(b), 2671–80, as well as
damages for interfering with her civil rights pursuant to
28 U.S.C. § 1343(a)(1)–(4) and 42 U.S.C. § 1985(3). Appel-
lee’s App. 8, 10.
    On August 4, 2015, the Claims Court dismissed the
Complaint under Rule 12(b)(1) of the Rules of the United
States Court of Federal Claims for lack of subject matter
jurisdiction. Hickman, 122 Fed. Cl. at 651. Ms. Hickman
timely appealed. This court possesses jurisdiction under
28 U.S.C. § 1295(a)(3) (2012).
4                                HICKMAN   v. UNITED STATES



                       DISCUSSION
        I. Standard of Review and Legal Framework
     “This court reviews de novo the Court of Federal
Claims decision to dismiss for lack of jurisdiction.”
Waltner v. United States, 679 F.3d 1329, 1332 (Fed. Cir.
2012) (citation omitted). “The Court of Federal Claims is
a court of limited jurisdiction.” Brown v. United States,
105 F.3d 621, 623 (Fed. Cir. 1997) (citations omitted).
The Tucker Act confers jurisdiction upon the Claims
Court to “render judgment upon any claim against the
United States founded either upon the Constitution, or
any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with
the United States, or for liquidated or unliquidated dam-
ages in cases not sounding in tort.”             28 U.S.C.
§ 1491(a)(1). However, the Tucker Act is “only a jurisdic-
tional statute; it does not create any substantive right
enforceable against the United States for money damag-
es.” United States v. Testan, 424 U.S. 392, 398 (1976).
“[I]n order to come within the jurisdictional reach and the
waiver of the Tucker Act, a plaintiff must identify a
separate source of substantive law that creates the right
to money damages.” Fisher v. United States, 402 F.3d
1167, 1172 (Fed. Cir. 2005) (citations omitted).
    II. Ms. Hickman Has Not Asserted a Substantive Law
        Establishing Jurisdiction Under the Tucker Act
    On appeal, Ms. Hickman asserts the Claims Court
“refused evidence that the VA terminated [her] spousal
support benefits on account of fraud upon the state court.”
Appellant’s Br. 1. Ms. Hickman also asserts “[t]he court
refused evidence that [she] ha[s] never been divorced.” Id.
However, the record does not reflect that the Claims
Court refused to consider evidence submitted by Ms.
Hickman. Rather, the court expressly stated the facts
recounted in the “background” section of its opinion “are
based on the allegations in the [C]omplaint and the
HICKMAN   v. UNITED STATES                                5



exhibits attached to the [C]omplaint, which are all accept-
ed as true for purposes of deciding the government’s
motion to dismiss.” Hickman, 122 Fed. Cl. at 647 n.2.
    Based upon these facts, the Claims Court properly de-
termined it lacked subject matter jurisdiction to hear Ms.
Hickman’s claim challenging the validity of her divorce
decree issued by the State of Georgia. Hickman, 122 Fed.
Cl. at 650. Claims against the State of Georgia do not fall
within the Tucker Act’s grant of jurisdiction which ex-
tends to “any claim against the United States founded
either upon the Constitution, or any Act of Congress or
any regulation of an executive department . . . .” 28
U.S.C. § 1491(a)(1). Rather, the United States Supreme
Court is the only federal court that may review, under
limited circumstances, a final judgment from a Georgia
state court. See id. § 1257(a).
    Ms. Hickman also argues that she “filed a benefits
claim” and the Claims Court applied “tort law in fraud,”
thus allegedly refusing to hear her benefits claim. Appel-
lant’s Br. 1. Despite this argument, the record demon-
strates that the Claims Court properly determined it
lacked jurisdiction to review denials of veterans’ benefits
claims, including Ms. Hickman’s marital apportionment
claim. Hickman, 122 Fed. Cl. at 650. Challenging the
denial of veterans’ benefit claims must proceed first to the
BVA, then to the United States Court of Appeals for
Veterans Claims, and finally to this court. See 38 U.S.C.
§§ 511(a) (decisions of the Secretary are final), 7104(a)
(Secretary decisions are only appealable to the BVA),
7252(a) (Court of Appeals for Veterans Claims has exclu-
sive jurisdiction to review BVA decisions), 7292(c) (this
court has exclusive jurisdiction to review Court of Appeals
for Veterans Claims decisions). Ms. Hickman deviated
from this congressionally mandated process for appellate
review of VA benefit claims.
6                                HICKMAN   v. UNITED STATES



    Additionally, the Claims Court did not apply “tort law
in fraud” as alleged by Ms. Hickman. Rather, the court
explained the Tucker Act expressly limits its jurisdiction
“to claims for damages ‘not sounding in tort.’” Hickman,
122 Fed. Cl. at 651 (quoting 28 U.S.C. § 1491(a)(1)).
Because Ms. Hickman’s Complaint alleged injuries recog-
nized as torts—i.e., misrepresentation, fraud, and con-
spiracy—the court lacked the subject matter jurisdiction
to hear her claims. Id. (citing Jumah v. United States, 90
Fed. Cl. 603, 607–08 (2009), aff’d, 385 F. App’x 987 (Fed.
Cir. 2010) (unpublished); Phang v. United States, 87 Fed.
Cl. 321, 325 (2009), aff’d sub nom. Phu Mang Phang v.
United States, 388 F. App’x 961 (Fed. Cir. 2010) (un-
published); Berdick v. United States, 612 F.2d 533, 536
(Ct. Cl. 1979)).
    Finally, Ms. Hickman argues the Claims Court “failed
to consider evidence that [the VA] violated the 14th
Amendment.” Appellant’s Br. 1. However, as explained
by the Claims Court, “‘alleged violations of . . . rights
under the Due Process Clause[] of the . . . Fourteenth
Amendment[], and the Equal Protection Clause of the
Fourteenth Amendment’ are not ‘a sufficient basis for
jurisdiction [under the Tucker Act] because they do not
mandate payment of money by the Government.’” Hick-
man, 122 Fed. Cl. at 651 (brackets omitted) (quoting
LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir.
1995)). Thus, the Claims Court properly determined it
lacked jurisdiction to hear Ms. Hickman’s claims of civil
rights violations because they are not money mandating.
See id.; see also Testan, 424 U.S. at 398.
                      CONCLUSION
    For the reasons set forth above, the final judgment
dismissing Ms. Hickman’s case for lack of subject matter
jurisdiction is
                      AFFIRMED
HICKMAN   v. UNITED STATES                7



                             COSTS

   Each party shall bear its own costs.